Name: Commission Regulation (EEC) No 3647/88 of 23 November 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 88 Official Journal of the European Communities No L 317/25 COMMISSION REGULATION (EEC) No 3647/88 of 23 November 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation N9 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3355/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3398/88 Q, as last amended by Regulation (EEC) No 3579/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3398/88 to the infor ­ Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) '' of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 24 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ Nq L 197, 26. 7. 1988 , p . 1 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 296, 29 . 10 . 1988, p . 17. O OJ No L 167, 25. 7. 1972, p. 9 . {j OJ No L 197, 26. 7. 198$, p . 10 . 0 OJ No L 299, 1 . 11 . 1988, p . 41 . m OT No L 312, 18 . 11 . 1988, p. 19 . O OJ No L 266, 28 . 9 . 1983, p . 1 . (10) OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . No L 317/26 Official Journal of the European Communities 24. 11 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) : \  Spain 0,580 0,580 0,580 0,580 0,580 . 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 19,519 19,686 19,929 19,696 19,862 20,029 2. Final aids : l (a) Seed harvested and processed in : \ I  Federal Republic of Germany \ l I \ (DM) 46,47 46,87 47,44 46,95 - 47,35 48,01  Netherlands (Fl) 51,84 52,29 52,93 52,32 52,76 53,44  BLEU (Bfrs/Lfrs) 933,94 941,94 962,31 951,06 959,07 967,14  France (FF) 138,69 139,89 145,95 144,04 145,27 146,50  Denmark (Dkr) 167,52 168,96 174,49 172,38 173,84 175,30  Ireland ( £ Irl) 15,410 15,543 16,232 16,020 16,156 16,293  United Kingdom ( £) 11,264 11,363 12,263 12,046 12,150 12,161  Italy (Lit) 28 708 28 958 30 749 30 203 30 462 30 393  Greece (Dr) 2 056,17 2 058,97 2 060,63 1 971,17 1 989,70 1 918,18 (b) Seed harvested in Spain and I I processed : I I  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2 904,57 2 930,36 2 957,82 2 909,29 2 934,78 2 920,30 (c) Seed harvested in Portugal and \ \\ \ processed : II\ l l  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 220,69 4 251,44 4 278,97 4 212,03 4 242,34 4 208,92 24. 11 . 88 Official Journal of the European Communities No L 317/27 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) : I I  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,019 22,186 22,429 22,196 22,362 22,529 2. Final aids : IIIll l (a) Seed harvested and processed in : I I I  Federal Republic of Germany l \ \ (DM) 52,37 52,77 53,34 52,86 53,25 53,91  Netherlands (Fl) 58,46 _ 58,91 59,55 58,94 59,38 60,06  BLEU (Bfrs/Lfrs) 1 054,1 1 1 062,11 1 083,03 1 071,78 1 079,79 1 087,86  France (FF) 157,38 158,58 164,91 163,00 164,23 165,46  Denmark (Dkr) 189,41 190,85 196,59 194,49 195,94 197,41  Ireland ( £ Irl) 17,488 17,621 18,342 18,129 18,266 18,403  United Kingdom ( £) 12,904 13,004 13,951 13,734 13,838 13,849  Italy (Lit) 32 700 32 951 34 837 34 291 34 549 34 481  Greece (Dr) 2 428,17 2 430,97 2 432,63 2 343,17 2 361,70 2 290,18 (b) Seed harvested in Spain and II processed : II \  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98   in another Member State (Pta) 3 290,10 3 315,89 3 343,36 , 3 294,82 3 320,31 3 305,83 (c) Seed harvested in Portugal and - \ \ \ | processed : I I I I  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 690,70 4 721,46 4 748,99 4 682,04 4 712,36 4 678,94 ! No L 317/28 Official Journal of the European Communities 24. 11 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 23,917 5,170 0,000 24,195 5,170 0,000 24,532 5,170 0,000 23,910 5,170 0,000 24,288 2. Final aids : \ \ \ (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) -  Greece (Dr) 56,86 63,49 1 145,23 171,39 205,94 19,045 14,111 35 669 2 689,16 57,52 64,23 1 158,58 173,44 208,36 19,273 14,287 36 104 2 710,55 58,32 65,12 1 184,57 180,75 215,15 20,105 15,347 38 238 2 727,29 56,92 63,48 1 154,54 175,78 209,57 19,551 14,838 37 009 2 557,96 57,81 64,48 1 172,79 178,65 212,91 19,870 15,095 37 630 2 615,57 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 613,77 797,28 3 656,66 797,28 3 698,42 797,28 3 589,28 797,28 3 647,60 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 768,81 6 572,89 0,00 6 822,26 6 624,80 0,00 6 869,22 6 670,39 0,00 6 721,99 6 527,43 0,00 6 795,38 6 598,69 3 . Compensatory aids :  in Spain (Pta) 3 561,43 3 604,32 3 645,53 3 535,29 3 593,61 4. Special aid:  in Portugal (Esc) 6 572,89 6 624,80 6 670,39 6 527,43 6 598,69 (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 -ECU) Current 11 1 st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,071960 2,067800 2,063460 2,059360 2,059360 2,047840 Fl 2,334830 2,331220 2,327140 2,323460 2,323460 2,312780 Bfrs/Lfrs 43,463400 43,462600 43,453200 43,452299 43,452299 43,437400 FF 7,081830 7,086650 7,092770 7,099050 7,099050 7,116110 Dkr 8,002340 8,006870 8,011070 8,018620 8,018620 8,041710 £Irl 0,775360 0,775858 0,776469 0,777077 0,777077 0,778714 £ 0,656635 0,658152 0,659822 0,661272 0,661272 0,665787 Lit 1 542,62 1 548,45 1 554,48 1 559,93 1 559,93 1 575,29 Dr 171,29800 173,13200 175,04100 176,78600 176,78600 181,93000 Esc 172,40900 173,26200 174,12800 175,05900 175,05900 177,99900 Pta 136,59900 137,11200 137,73800 138,29100 138,29100 140,04600